1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT
9                               CENTRAL DISTRICT OF CALIFORNIA
10

11   JAMES DAWNTAY ELLIS,                    )   Case No. CV 20-0043 FMO
                                             )
12                       Petitioner,         )   JUDGMENT
                                             )
13                v.                         )
                                             )
14   THE STATE OF CALIFORNIA,                )
                                             )
15                       Respondent.         )
                                             )
16

17         IT IS ADJUDGED that the above-captioned action is dismissed without prejudice.

18   Dated this 31st day of January, 2020.

19

20                                                                 /s/
                                                             Fernando M. Olguin
21                                                       United States District Judge

22

23

24

25

26

27

28
